Pob cuaNto, una condena contra el apelante fué confir-mada por esta Corte y dicha parte ha tratado de obtener una revisión mediante auto de error;
Pob cuanto, las cuestiones constitucionales presentadas en el señalamiento de error carecen de especificación sufi-ciente para permitir a esta corte considerar a contrario censu si las cuestiones han sido debidamente suscitadas y son me-ritorias y no frívolas;
Pob cuanto, no aparece que alguna cuestión constitucional fué levantada previamente en la corte inferior o en este tribunal ;
Pob cuanto, si entendemos el tercer señalamiento de error, el artículo 243 del Código Penal evidentemente no interfiere con la libertad de la prensa sino meramente impide el abuso de tal libertad;
Pos cuanto, aunque la libertad de la prensa no es mayor que la de los individuos, sin embargo, en ningún sentido el castigo por enviar una comunicación libelosa a la prensa es una interferencia contra la libertad de ésta:
Vistos entre otros casos la decisión en El Pueblo v. Aboy, 38 D.P.R. 360, la jurisprudencia allí citada y especialmente la decisión del Juez Franco Soto de agosto 13,1923, en el caso de El Pueblo v. Juan de Gracia, se declara sin lugar la soln citud para auto de error o apelación solicitada.